DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 13-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (5,101,907).
As concerns claims 1 and 11, Schultz shows an electrically surface-controlled subsurface safety valve (100; col 9, In 19-26) and a method of operating the electrically surface-controlled subsurface safety valve, comprising: an outer housing (102) comprising a central bore (175) extending axially through the outer housing, the central bore configured to convey subsurface production fluids there through; a valve closure mechanism (180) disposed proximate a downhole end of the central bore; a 
As concerns claims 3 and 13, Schultz shows a piston (110) coupled to the bore flow management actuator (179) and operable to transmit a force thereto, and further wherein the electric valve assembly is fluidically coupled to the bore flow management actuator through the piston (Fig. 2).
As concerns claims 4 and 14, Schultz shows wherein the electric valve assembly is configured to select between the section pressure or the annulus pressure to create a pressure differential across uphole and downhole portions of the piston (Fig. 2).
As concerns claims 5 and 15, Schultz shows wherein the pressure differential is configured to urge the piston downhole and move the bore flow management actuator toward the flow state (Fig. 2).
As concerns claim 21, Schultz shows a hydrocarbon production well, comprising: a surface facility that is connected to receive subsurface production fluids from a production zone within a wellbore and provide power downhole (Fig. 1); and an electrically surface-controlled subsurface safety valve (100; col 9, In 19-26) disposed in the wellbore, the electrically surface-controlled subsurface safety valve including: an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. alone.
As concerns claims 2 and 12, Schultz discloses the claimed invention except for wherein the bore flow management actuator automatically moves to the closed state when power is lost to the electric valve assembly.  The examiner takes official notice that is old and well known in the art to use a spring to bias a valve into a fail-closed position when power is lost.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a spring to bias the bore flow management actuator to the closed state when power is lost to allow the valve closure mechanism to move to a fail-closed position for the expected benefit of preventing the subsurface production fluids from flowing through the central bore when control of the safety valve is lost.  Thus, one of ordinary skill in the art would have recognized that using a spring to bias the bore flow management actuator to the closed state when power is lost would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Schultz to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Schultz fails to teach or .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679